Citation Nr: 1449924	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot disorders, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 until July 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral foot problems. 

After the RO issued the December 2006 rating decision, the Veteran requested that his claim be reopened in March 2007.  The RO issued a new rating decision in September 2007, denying service connection for bilateral foot problems with degenerative arthritis.  In October 2007, the Veteran requested that his claim be reconsidered for foot problems.  The RO issued another rating decision in February 2008, and again denied service connection for bilateral foot problems with degenerative arthritis.

Although the Veteran did not file a notice of disagreement until March 2008, which was also specifically in regards to the February 2008 rating decision, the Board finds that the December 2006 rating decision was not final.  

While the Veteran did not appeal the December 2006 rating decision, new, relevant medical evidence was added to the claims file within one (1) year of that rating decision.  Pursuant to 38 C.F.R. § 3.156(b) (2013), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from July 25, 2006, the date his original increased rating claim was received by VA.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in March 2011. 

In June 2012, the Board denied service connection for bilateral foot disorders.  The Veteran appealed the Board's denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In the previous May 2014 remand, the Board noted that the issue of reopening the claim for service connection for a bilateral ankle disorder had been raised by the record.  Also, in a March 2014 correspondence, the Veteran, through his representative, raised the issue of entitlement to service connection for obesity.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the AOJ for appropriate action.

Additionally, in the May 2014 remand, the Board remanded the claim of service connection for a bilateral foot disorder for further development.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue on appeal.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

Further development is warranted as certain actions requested in the May 2014 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The May 2014 Board remand directed the AOJ to associate the Veteran's VA treatment records since August 4, 2010 with the claims file, adjudicate the issue of entitlement to service connection for obesity, and provide the Veteran and his representative with a supplemental statement of the case.    

Pursuant to the Board's remand, the AOJ sent the Veteran an October 6, 2014 VCAA letter with respect to the issue of entitlement to service connection for obesity.  The VCAA letter contained a 38 U.S.C. § 5103 Notice Response, dated October 6, 2014.  The response letter noted that the Veteran had 30 days from the date of the letter to respond before the AOJ would decide the Veteran's claim.  The Veteran has not been afforded the full 30 days to respond to this letter.  Additionally, it does not appear that the Veteran's claim of service connection for obesity was adjudicated by the AOJ.  See Stegall, 11 Vet. App. at 271.  Furthermore, the Veteran's representative submitted an October 2014 letter requesting that the Veteran's claims file be sent back to the Muskogee Oklahoma Regional Office so that the previous remand instructions could be completed.  As such, the claims file is being remanded in order to obtain any outstanding VA treatment records since August 4, 2010 and for the Veteran's claim of service connection for obesity to be adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate with the claims folder the Veteran's relevant records of VA treatment since August 4, 2010.  

2.  The AOJ should adjudicate the issue of entitlement to service connection for obesity.  If the Veteran perfects an appeal with respect to the issue, the RO should ensure that any indicated development is completed before such issue is certified for appellate consideration.

3.  After waiting the appropriate time period to determine whether the Veteran perfects an appeal on the issue of service connection for obesity, the AOJ should perform any additional development deemed necessary and adjudicate the claim for entitlement to service connection for foot disorders.  If the claim is denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

